     Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 1 of 34 PageID #: 1

                            INCl
                       U.S. Dl"^             • I Y.


                       i, SEP 012019 ^

AESrSCJ                BROOKLYN OFFICE
F. #2017R0i691                                                     JOHNSON,J.
UNITED STATES DISTRICT COURT                                          GOLD, MJ.
EASTERN DISTRICT OF NEW YORK
                                             X


UNITED STATES OF AMERICA                                INDICTMENT


         - against -                                     Cr. No.
                                                        (T. 18, U.S.C., §§2,981(a)(1)(C),
ISKYO ARONOV,                                            982(a)(2), 982(b)(1), 1343,1349 and
 also known as "Isaac Aronov,"                           3551         T. 21, U.S.C., § 853(p); T.
MICHAEL KONSTANTINOVSKIY,                                28, U.S.C.,§ 2461(c))
     also known as "Michael Kay,"
TOMER DAFNA,
AVRAHAM TARSHISH,
 also known as "Avi Tarshish," and
MICHAEL HERSKOWITZ,

                              Defendants.


                                             X


THE GRAND lURY CHARGES:


                                            INTRODUCTION


                At all times relevant to this Indictment, unless otherwise indicated:

1.       The Defendants and Relevant Entities

                 1.        The defendant ISKYO ARONOV,also known as "Isaac Aronov," was

a resident of Queens, New York, He was the President of My Ideal Property Inc.("MIP").

ARONOV also controlled a number of other corporate entities formed to buy and sell real

property, including MIP Management Inc., LL Organization Inc., LL Fund Inc., LA Investors

LLC,AG2 Equities, Inc., PIM Equities Inc. and IJ Development LLC.
f
»
      Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 2 of 34 PageID #: 2




                   2.      The defendant MICHAEL KONSTANTINOVSKIY,also known as

    "Michael Kay," was a resident of Queens, New York. He was a New York-licensed real

    estate broker, the President of National Homeowners Assistance Inc.("NHA")and Manager

    of Settle NY Corp.

                   3.      The defendant TOMER DAFNA was a resident of Great Neck, New

    York. He was an owner ofExclusive Homes Realty Group Inc. and Exclusive Homes NY,

    LLC (collectively, "Exclusive Homes")and Homeowners Solutions Group LTD

    ("Homeowners Solutions"). DAFNA also controlled 5 Borough Construction Management

    LLC and a number of corporate entities formed to buy and sell real property.

                   4.      The defendant AVRAHAM TARSHISH, also known as "Avi

    Tarshish," was a resident of Queens, New York. He first worked for MIP and then became

    an owner of Exclusive Homes and Homeowners Solutions. TARSHISH also controlled a


    number of other corporate entities formed to buy and sell real estate, including My Ideal

    Holdings LLC,Eliya Properties LLC and 1319 Holdings LLC.

                   5.      The defendant MICHAEL HERSKOWITZ was a resident ofBrooklyn,

    New York. He was a New York-licensed attorney who represented parties involved in real

    estate transactions.


                  6.       MIP was a New York corporation with its principal place of business

    located at 116-55 Queens Boulevard, Suite 206, Forest Hills, New York. The defendant

    ISKYO ARONOV formed MIP on or about December 5, 2012. MIP marketed itself as a

    real estate development company that was focused on rehabilitating distressed properties.
  Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 3 of 34 PageID #: 3




MIP claimed that it built, maintained and marketed properties, and that it had developed a list

of professionals it worked with, including mortgage bankers, inspectors, engineers, attorneys,

insurance representatives, short sale processors and other professionals who were involved in

the process of buying and selling property.

               7.     NHA and Settle NY Corp. were New York corporations with their

principal places of business located at 116-55 Queens Boulevard, Suite 206, Forest Hills,

New York. The defendant MICHAEL KONSTANTINOVSKIY formed NHA or on about

December 3, 2012 and Settle NY Corp. on or about July 3, 2015. NHA and Settle NY Corp.

were short sale processing companies that purported to represent distressed home owners in

negotiations with their mortgage lenders.

               8.     The Exclusive Homes were companies with their principal places of

business located at 914 Bedford Avenue, Suite 1, Brooklyn, New York. The defendant

AVRAHAM TARSHISH formed Exclusive Homes NY,LLC on or about May 19,2014 and

Exclusive Homes Realty Group Inc. on or about July 25, 2014. Exclusive Homes engaged

in real estate investment.


               9.     Homeowners Solutions was a company with its principal place of

business located at 893 Bedford Avenue, Brooklyn, New York. The defendant AVRAHAM

TARSHISH formed Homeowners Solutions on or about July 23,2014. Homeowners

Solutions purported to represent distressed homeowners who sought to sell their properties in

short sales.
      Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 4 of 34 PageID #: 4




11.      Definitions and Regulatory Framework


               10.    A mortgage loan was a loan fi*om a financial institution to a borrower

for the purchase of a real property, typically a home, which secured the loan. Mortgage

loans were often sold by the financial institution that originated the loan, and the final holder

of a mortgage loan is referred to as "lender" herein. A servicer handled the administrative

functions of a mortgage loan for the lender, such as collecting the borrower's payments and

communicating with the borrower. A lender could either be the servicer or have a third

party as the servicer. Lenders and servicers ofl;en were financial institutions, such as

federally insured banks or mortgage lending businesses.

               11.    "Loss mitigation" was a process in which a borrower and a lender or

servicer worked together to lessen the loss to the lender resulting from the borrower's default

on a mortgage loan. One loss mitigation program was a pre-foreclosure sale, otherwise

known as a "short sale," which allowed a borrower to give up his or her property without a

foreclosure. In a short sale, with the approval ofthe lender or servicer, a borrower sold his

or her home for less than the outstanding balance ofthe mortgage loan. The proceeds firom

the short sale, minus approved closing costs, were applied to the outstanding mortgage loan

balance owed to the lender, who typically agreed to forgive the borrower's remaining

mortgage loan balance.

               12.    Prior to approving a short sale, lenders and servicers typically required

the preparation of an objective appraisal ofthe property, either in the form of a broker price

opinion or an appraisal, to compare against the proposed short sale price. In addition.
  Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 5 of 34 PageID #: 5




lenders and servicers typically required the parties to a proposed short sale to submit

documents and information to show that, among other things,(a)the borrower was unable to

pay the mortgage loan;(b)the borrower had listed the property on the open market for a set

period oftime before accepting the short sale offer;(c)the sale was an "arm's length

transaction," defined as one between two unrelated parties without hidden terms or special

understandings; and(d)all the funds paid in connection with the short sale were disclosed to

the lender or servicer.


               13.    The United States Department of Housing and Urban Development

("HUD")was a department ofthe Executive branch ofthe federal government. The mission

of HUD was to aid individuals and communities in the development and purchase of

affordable housing. The Federal Housing Administration("FHA")was an agency ofHUD.

FHA provided mortgage insurance to FHA-approved lenders who provided mortgage loans

to borrowers that met certain eligibility requirements.

               14.    The Federal National Mortgage Association ("Fannie Mae")and the

Federal Home Loan Mortgage Corporation ("Freddie Mac")were federally chartered,

stockholder-owned corporations that bought mortgage loans from lenders to provide

liquidity, stability and affordability to the mortgage loan market. After purchasing a

mortgage loan, Fannie Mae and Freddie Mac either held the mortgage loan or packaged it

with other mortgage loans into a mortgage-backed security. Fannie Mae and Freddie Mac

guaranteed the timely payment of principal and interest on the mortgage loans it securitized.

Profits generated by Fannie Mae and Freddie Mac were paid to the United States.
  Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 6 of 34 PageID #: 6




               15.    HUD permitted short sales of properties with FHA-insured mortgage

loans under its Pre-Foreclosure Sale("PFS")Program if the lender or servicer determined

that the borrower and the short sale transaction met HUD's requirements. Among other

things, HUD required the parties to a short sale to certify to the lender or servicer in a Pre-

Foreclosure Sale Addendum ("PFS Addendum"), sometimes referred to as a Short Sale

Affidavit or an Arm's Length Transaction Affidavit, that the sale was an arm's length

transaction characterized by a selling price and other conditions that would prevail in an open

market environment. The PFS Addendum typically required the parties to a short sale to

affirm, among other things, that:(1)there were no hidden terms or special understandings

between any ofthe parties involved in the transaction;(2)any relationship or affiliation

among the parties involved in the transaction had been disclosed to the lender or servicer;(3)

neither the buyer nor the seller would receive any funds or commissions from the sale;(4)

there were no current or pending higher offers, or contracts relating to the current sale or

subsequent sale ofthe property that had not been disclosed to the lender or servicer;(5)all

amounts paid to any person or entity in connection to the sale were approved and reflected on

the HUD-1 Settlement Statement; and(6)the property had been listed for sale for a certain

amount oftime before any offers were evaluated and the presented offer yielded the highest

net return to the lender. Lenders and servicers relied on the parties' representations in the

PFS Addendum and other transaction documents to ensure that any short sale of a property

with a FHA-insured mortgage loan met HUD's requirements.
  Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 7 of 34 PageID #: 7




               16.      Both Fannie Mae and Freddie Mac also issued rules for servicers to


follow to obtain approval of short sales of property secured by mortgage loans that Fannie

Mae or Freddie Mac owned or had securitized. These rules required, among other things,

that a short sale be an arm's length transaction. Fannie Mae and Freddie Mac also required

that the parties to a short sale execute a short sale affidavit, which contained similar

representations to those required by HUD referenced above. In addition, Fannie Mae and

Freddie Mac typically made the approval of a short sale contingent on the prohibition of any

resale ofthe property for 30 days following the short sale closing, and the prohibition of any

resale for more than 120 percent ofthe short sale price for the period beginning 31 days, and

ending 90 days, after the short sale.

               17.    The New York Uniform Commercial Code("UCC")was a set of state

laws applicable to commercial transactions in New York, such as the sale ofgoods. It also

covered secured transactions, where a lender gained the right to foreclose on a borrower's

collateral should the borrower default on the loan. If the borrower's collateral was fixtures


to real property, then a UCC-1 Financing Statement was filed with the county where the real

property was located.

in.    Overview ofthe Short Sale Scheme


               18.    In or about and between December 2012 and January 2019,the

defendants ISKYO ARONOV,MICHAEL KONSTANTINOVSKIY,TOMER DAFNA,

AVRAHAM TARSHISH and MICHAEL HERSKOWITZ,together with others, conspired

to defraud lenders, including Fannie Mae and Freddie Mac,and certain borrowers
  Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 8 of 34 PageID #: 8




(collectively, the "Short Sale Victims") by providing them with false, misleading and

incomplete information to induce them to execute short sales at fraudulently depressed

prices, thereby causing losses to the lenders and, at times, the borrowers(the "Short Sale

Scheme"). ARONOV,KONSTANTINOVSKIY,DAFNA,TARSHISH,HERSKOWITZ

and a number of other individuals, including Short Sale Co-Conspirators 1,2 and 3,

individuals whose identities are known to the Grand Jury (collectively, the "Short Sale Co-

Conspirators"), worked both together and separately to purchase hundreds of properties at

fraudulently depressed prices and then resell or "flip" the properties for large profits.

               19.    The Short Sale Scheme originated at MIP under the direction ofthe

defendant ISKYO ARONOV with the assistance ofthe defendants MICHAEL


KONSTANTINOVSKIY and AVRAHAM TARSHISH, Short-Sale Co-Conspirators 1, 2

and 3, and others. TARSHISH and the defendant TOMER DAFNA then replicated the

Short Sale Scheme at Exclusive Homes with the assistance of Short-Sale Co-Conspirator 2

and others. The defendant MICHAEL HERSKOWITZ was a real estate attorney who

assisted the Short-Sale Co-Conspirators in completing certain fraudulent short sale

transactions originated by both MIP and Exclusive Homes.

              20.     In the Short Sale Scheme,the Short Sale Co-Conspirators—led by

either the defendant ISKYO ARONOV ifthe short sale transaction originated with MIP, or

by the defendants TOMER DAFNA and AVRAHAM TARSHISH ifthe short sale

transaction either originated with Exclusive Homes or moved from MIP to Exclusive

Homes—^primarily targeted borrowers who ovmed homes in Brooklyn and Queens, New
  Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 9 of 34 PageID #: 9




York, and who were in default on their mortgage loans and in foreclosure proceedings. The

Short Sale Co-Conspirators contacted borrowers who owned such properties and attempted

to persuade the borrowers to sell their homes to the Short Sale Co-Conspirators in short sale

transactions. The Short Sale Co-Conspirators typically promised to pay or paid the

borrower money to induce him or her also to sign (a) an agreement with a real estate broker

to list the property for sale;(b)an authorization to allow a third-party negotiator to negotiate

the short sale with the lender on the borrower's behalf; and (c)a contract to sell the property

to a corporate entity controlled by the Short Sale Co-Conspirators. These documents were

typically sent to the lender or servicer, often located outside of New York, by a wire

transmittal that originated from Brooklyn or Queens, New York, such as an email or

facsimile.


              21.     After a borrower agreed to sell his or her property in a short sale

coordinated by the Short Sale Co-Conspirators, they did not market the property to other

prospective buyers, regardless of any requirement to do so by the lender or servicer.

Instead, they worked together to ensure that the Short Sale Co-Conspirators purchased the

property for the lowest price that the lender or servicer would accept. The broker who had

listed the property for sale told any potential purchaser who inquired about the property that

the property was already "under contract" or otherwise not available for a showing. The

third-party negotiator, identified to the lender or servicer as the borrower's agent and

sometimes the same party who purportedly acted as the listing broker for the property,

typically worked for the Short Sale Co-Conspirators and often was paid fees by the Short
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 10 of 34 PageID #: 10

                                                                                                10




Sale Co-Conspirators in addition to and above any commission or fee disclosed to the lender

or servicer. If a short sale offer was rejected by the lender or servicer, another corporate

entity created by the Short Sale Co-Conspirators would submit another short sale offer after

waiting for a period oftime. The longer a property appeared to have been on the market, the

greater the likelihood was that the lender or servicer would accept a proposed short sale price

below any objective appraisal ofthe property's value. After the borrower agreed to

participate in a short sale of a property with the Short Sale Co-Conspirators, the Short Sale

Co-Conspirators often took control ofthe property, evicted or paid any tenants living in the

property to move out and, on occasion, arranged to damage the property to lower its

appraised value.

              22.     On occasion, the Short Sale Co-Conspirators paid a borrower money to

transfer the deed of ownership of his or her property to a Short Sale Co-Conspirator while the

Short Sale Co-Conspirators negotiated a short sale on behalf ofthe borrower with the lender

or servicer. The deed transfer provided funds to the borrower, prevented the borrower from

selling the property to another purchaser and gave the Short Sale Co-Conspirators control of

the property even ifthe short sale was not approved. In instances involving such a deed

transfer, certain borrowers were told only that they were agreeing to a short sale and did not

understand that they were, in fact, transferring their ownership rights to their property.

Subsequently, prior to the closing of any approved short sale, the Short Sale Co-Conspirators

transferred the deed back to the borrower for no consideration so that title ofthe property

could be conveyed from the borrower to the short sale purchaser at the short sale closing in
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 11 of 34 PageID #: 11

                                                                                             11




conformity with the terms ofthe sales contract signed by the borrower and provided to the

lender or servicer as part ofthe short sale approval process.

               23.    The Short Sale Co-Conspirators also often filed fraudulent UCC-1

Financing Statements on properties the Short Sale Co-Conspirators intended to purchase so

as to deter, or to obtain money fi-om, other prospective buyers, who would need the filed

UCC-1 Financing Statements terminated to clear the title ofthe property.

               24.    When the Short Sale Co-Conspirators submitted documentation to

obtain approval for a short sale, they provided false, misleading and incomplete information

to the lender or servicer. Among other things, in the required short sale affidavit and

transaction documents, the Short Sale Co-Conspirators did not disclose when payments had

been made to the borrower, that the property was not marketed as required and that the

agents for the borrower and purchaser were affiliated by commercial enterprise with the

buyer. These documents were typically sent to the lender or servicer, often located outside

of New York, by a wire transmittal that originated from Brooklyn or Queens, New York,

such as an email or facsimile. Furthermore, the Short Sale Co-Conspirators did not disclose

all the past and future payments, including fees and commissions, to be paid to the Short Sale

Co-Conspirators in connection with the short sale. The money due to the lender fi*om a

short sale often was transmitted by a wire transfer to the lender's or servicer's bank account

after the closing.

               25.    During different and sometimes overlapping periods oftime, various

groupings of Short Sale Co-Conspirators worked together in the Short Sale Scheme. From
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 12 of 34 PageID #: 12

                                                                                            12




approximately December 2012 through December 2016, the defendants ISKYO ARONOV,

MICHAEL KONSTANTINOVSKIY and AVRAHAM TARSHISH,together with others,

worked on fraudulent short sales coordinated by ARONOV where the primary beneficiaries

ofthe Short Sale Scheme were the owners of MIP,including ARONOV (the "MIP

Scheme"). From approximately January 2014 through January 2019,the defendants ISKYO

ARONOV,AVRAHAM TARSHISH,TOMER DAFNA and MICHAEL HERSKOWITZ,

together with others, worked on fraudulent short sales where the primary beneficiaries ofthe

Short Sale Scheme were DAFNA and TARSHISH (the "Exclusive Homes Scheme"). The

MIP Scheme and the Exclusive Homes Scheme both involved fraudulent short sales as


described in the paragraphs above. Multiple Short Sale Co-Conspirators participated in both

schemes.


IV.    Select Transactions


              26.    The following are examples of short sale transactions executed by the

Short Sale Co-Conspirators as part ofthe Short Sale Scheme.

       A.     175 Vemon Avenue. Brooklvn. New York


              27.    The defendants ISKYO ARONOV and MICHAEL


KONSTANTINOVSKIY,together with others, coordinated a short sale transaction to

purchase a residence located at 175 Vemon Avenue, Brooklyn, New York("175 Vemon

Avenue"), for a price of $222,000 on or about December 26, 2013, as follows:

                    (a)      In or about early 2013, representatives of MIP initiated contact

with the borrower who had defaulted on his mortgage loan for 175 Vemon Avenue (the "175
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 13 of 34 PageID #: 13

                                                                                              13




Vemon Avenue Seller"), and offered him money to sell 175 Vemon Avenue in a short sale

coordinated by ARONOV at MIP and KONSTANTINOVSKIY at NHA. Fannie Mae held

the mortgage loan for 175 Vemon Avenue. On or about March 21, 2013, Short Sale Co-

Conspirator 1, who was affiliated with MIP, wrote the 175 Vemon Avenue Seller a check for

$10,000 from LL Fund Inc., an entity controlled by ARONOV.

                      (b)     Between approximately February 2013 and October 2013,

KONSTANTINOVSKIY submitted to the servicer for 175 Vemon Avenue several offers


from corporate entities that were owned or controlled by ARONOV to purchase 175 Vemon

Avenue in a short sale. On or about November 29, 2013, the servicer approved a short sale

of 175 Vemon Avenue to an entity called 175 Vemon Ave. Inc., which was controlled by

ARONOV,for $222,200. The approval was contingent on a number of conditions,

including the receipt of a final HUD-1 Settlement Statement approved by the servicer and the

receipt of an Arm's Length Transaction Affidavit. The short sale closed on or about

December 26, 2013.

                     (c)     After the short sale closed, the final HUD-1 Settlement

Statement and an Arm's Length Transaction Affidavit, both dated December 26, 2013, were

transmitted to the servicer. The Affidavit was signed by the 175 Vemon Avenue Seller,

KONSTANTINOVSKIY and ARONOV,and it contained material misrepresentations,

including that "[n]either the Seller(s) nor the purchaser(s) will receive any funds or

commissions fi*om the sale ofthe [property]," and "[tjhere are no agreements, understandings

or contracts relating to the current sale or subsequent sale ofthe [property] that have not been
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 14 of 34 PageID #: 14

                                                                                            14




disclosed to you." ARONOV also signed a HUD-1 Settlement Statement, dated December

26, 2013, which indicated that the borrower/seller received only a $1,000 incentive payment

from the sale. In reality, all ofthe payments to the 175 Vernon Avenue Seller and certain

Short Sale Co-Conspirators were not disclosed to the servicer.

                     (d)    On January 24, 2014, relying on the representations in the

Arm's Length Transaction Affidavit and HUD-1 Settlement Statement, the servicer

submitted an FHA insurance claim to HUD on behalf of Fannie Mae for the remaining

balance ofthe mortgage loan not covered by the short sale. On February 6, 2014, HUD paid

Fannie Mae approximately $697,226 on the FHA insurance claim.

                     (e)    On May 7, 2014, less than five months after purchasing 175

Vernon Avenue for $222,200, ARONOV signed a contract of sale to sell the property to a

third party for $965,000. On August 26, 2014, that sale closed for $965,000.

       B.     1219 Jefferson Avenue. Brooklvn. New York


              28.    The defendants ISKYO ARONOV,MICHAEL

KONSTANTINOVSKIY,TOMER DAFNA,AVRAHAM TARSHISH and MICHAEL

HERSKOWITZ,together with others, coordinated a short sale transaction to purchase a

residence located at 1219 Jefferson Avenue, Brooklyn, New York("1219 Jefferson

Avenue"), for a price of$275,000 on or about July 22, 2014, as follows:

                     (a)    In or about July 2013, Short Sale Co-Conspirator 2 initiated

contact with the borrower who had defaulted on the mortgage loan for the property (the

"1219 Jefferson Avenue Seller"), and persuaded her to sell 1219 Jefferson Avenue in a short
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 15 of 34 PageID #: 15

                                                                                                 15




sale coordinated by ARONOV at MIP and KONSTANTINOVSKIY at NHA. Financial

Institution 1, an entity the identity of which is known to the Grand Jury, held the mortgage

loan for 1219 Jefferson Avenue. On or about July 2,2013 and October 21, 2013, the 1219

Jefferson Avenue Seller signed a contract to sell 1219 Jefferson Avenue to an entity called

1219 Jefferson Ave. Inc., which was controlled by ARONOV.

                     (b)     In or about 2014, the 1219 Jefferson Avenue Seller also began

working with representatives ofExclusive Homes, while KONSTANTINOVSKIY and

others at NHA continued to work on getting the short sale to 1219 Jefferson Ave. Inc.

approved by the servicer. As a condition ofthe short sale approval, the servicer required the

parties to the transaction to sign a Short Payoff Arms-Length Affidavit, which stated, among

other things, that "there are no agreements, understandings, or contracts relating to the

current or subsequent sale of[the property] that have not been disclosed to the Servicer," and

that "all amounts to be paid to any party ... in connection with the short payoff transaction

have been disclosed to and approved by the Servicer and will be reflected on the HUD-1

Settlement Statement."


                     (c)     Prior to the short sale closing but after it had been approved by

the servicer, in or about July 2014, DAFNA,TARSHISH and ARONOV agreed to sell 1219

Jefferson Avenue for approximately $625,000 to a purchaser("Subsequent Purchaser 1")

located by ARONOV. As part of this transaction, ownership of 1219 Jefferson Ave. Inc.,
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 16 of 34 PageID #: 16
                                                                                              16




the entity ARONOV controlled that had entered into the contract to purchase the property,

was transferred to Subsequent Purchaser 1 on or about July 23, 2014.

                     (d)     On or about July 23, 2014, the short sale closed at a purchase

price of$275,000, and the 1219 Jefferson Avenue Seller transferred the property to 1219

Jefferson Ave. Inc. Also on or about July 23, 2014, HERSKOWITZ wired approximately

$252,755 to the servicer's bank account to satisfy the short sale payoff amount due.

                     (e)     On or about August 28, 2014, AlRONOV emailed TARSHISH a

spreadsheet entitled "1219 Jefferson Avenue, Brooklyn Recap 8-26-14." The spreadsheet

reflected the property's "sales price" of$625,000, and deducted both the "purchase price" of

$275,000 and various expenses that had not been reflected on the HUD-1 Settlement

Statement, for a total "net profit" from the transaction of$158,772.01. The spreadsheet

further noted that ofthe "net profit," $79,386 was due to ARONOV,$47,631.60 was due to

TARSHISH and $31,754.40 was due to Short Sale Co-Conspirator 2. Subsequent emails

between Short Sale Co-Conspirator 2, TARSHISH and DAFNA indicate that TARSHISH

and DAFNA paid Short Sale Co-Conspirator 2 the $31,754.40 due to her from this

transaction in installments between approximately October 2014 and December 2014.

       C.     1319 Jefferson Avenue. Brooklvn. New York

              29.    The defendants ISKYO ARONOV,MICHAEL

KONSTANTINOVSKIY,TOMER DAFNA and AVRAHAM TARSHISH,together with

others, coordinated a short sale transaction to purchase a residence located at 1319 Jefferson
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 17 of 34 PageID #: 17
                                                                                            17




Avenue, Brooklyn, New York("1319 Jefferson Avenue"), for a price of$550,000 on or

about September 17,2014, as follows:

                    (a)     In or about April 2013, Short Sale Co-Conspirator 2 initiated

contact with the borrower who had defaulted on the mortgage loan for the property (the

"1319 Jefferson Avenue Seller"), and persuaded him to sell 1319 Jefferson Avenue in a short

sale coordinated by ARONOV at MIP and KONSTANTINOVSKIY at NHA. Fannie Mae

held the mortgage loan for 1319 Jefferson Avenue. In or about 2014, the 1319 Jefferson

Avenue Seller also began working with representatives ofExclusive Homes. On or about

April 28,2014, TARSHISH incorporated 1319 Holdings LLC, which was created to

purchase 1319 Jefferson Avenue.

                    (b)     To establish control over the property, on or about July 15,

2014, TARSHISH wrote the 1319 Jefferson Avenue Seller a $20,000 check from Eliya

Properties LLC,an entity controlled by TARSHISH. In return for the $20,000, the 1319

Jefferson Avenue Seller provided the deed to 1319 Jefferson Avenue to Eliya Properties

LLC.


                    (c)     In or about August 2014, ARONOV and

KONSTANTINOVSKIY convinced the servicer to approve a short sale of 1319 Jefferson

Avenue to 1319 Holdings LLC for a price of$550,000. The approval was contingent on a
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 18 of 34 PageID #: 18

                                                                                                18




number of conditions, including the receipt of a final HUD-1 Settlement Statement approved

by the servicer and the receipt of a Short Sale Affidavit.

                     (d)      Prior to the short sale closing but after it had been approved by

the servicer, in or about September 2014,DAFNA,TARSHISH and ARONOV agreed to sell

the property to a purchaser("Subsequent Purchaser 2")located by ARONOV for

approximately $720,000. On or about September 15, 2014, Short Sale Co-Conspirator 2

emailed TARSHISH and objected to selling 1319 Jefferson Avenue to Subsequent Purchaser

2 instead of a different purchaser fi-om whom she had also received a $720,000 offer for the

property. On or about September 15, 2014, TARSHISH emailed Short Sale Co-Conspirator

2 in response and stated,"[What] is the deferent [sic]? 720 it's 720, I'm trying to get more."

                     (e)      Eliya Properties LLC transferred the deed back to the 1319

Jefferson Avenue Seller immediately prior to the short sale closing so that title ofthe

property could transfer directly from the 1319 Jefferson Avenue Seller to 1319 Holdings

LLC,the corporate entity approved to purchase the property. On or about September 17,

2014,the short sale closed.

                     (f)      After the short sale closed, the final HUD-1 Settlement

Statement and Short Sale Affidavit, both dated September 17, 2014, were transmitted to the

servicer. The Short Sale Affidavit was signed by the 1319 Jefferson Avenue Seller,

KONSTANTINOVSKIY and Subsequent Purchaser 2, and it contained material

misrepresentations, including that there were no "agreements, understandings, or contracts

relating to the current or subsequent sale ofthe property that have not been disclosed to the
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 19 of 34 PageID #: 19

                                                                                              19




Servicer and that "all amounts to be paid to any person or entity ...in connection with the

short sale have been disclosed to and approved by the Servicer and will be reflected on the

HUD-1 Settlement Statement." In reality, neither the actual purchase price paid by

Subsequent Purchaser 2 nor the past and future payments to the 1319 Jefferson Avenue

Seller and the Short Sale Co-Conspirators, including ARONOV,KONSTANTINOVSKIY,

TARSHISH and DAFNA,had been disclosed to the servicer.

                     (g)    Fannie Mae calculated its loss on the mortgage loan for 1319

Jefferson Avenue to be approximately $290,268.

       D.     1055 Herkimer Street. Brooklvm New York


              30.    The defendants ISKYO ARONOV,MICHAEL

KONSTANTINOVSKIY,TOMER DAFNA and AVRAHAM TARSHISH,together with

others, coordinated a short sale transaction to purchase a residence located at 1055 Herkimer

Street, Brooklyn, New York("1055 Herkimer Street"), for a price of$405,000 on or about

November 12, 2014, as follows:

                     (a)    In or about November 2013, Short Sale Co-Conspirator 2

initiated contact with a representative of a borrower who had defaulted on his mortgage loan

for 1055 Herkimer Street(the "1055 Herkimer Street Seller"), and persuaded the 1055

Herkimer Street Seller to sell his property in a short sale coordinated by ARONOV at MI?

and KONSTANTINOVSKIY at NHA. Fannie Mae held the mortgage loan for 1055
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 20 of 34 PageID #: 20
                                                                                             20




Herkimer Street. In or about 2014, the Herkimer Street Seller also began to work with

representatives of Exclusive Homes.

                     (b)     On or about October 7, 2014,the servicer approved a short sale

of 1055 Herkimer Street to an entity called Cooper St. Management, LLC, which was

controlled by TARSHISH and ARONOV,at a purchase price of$405,000. The approval

was contingent on a number of conditions, including the receipt of a final HUD-1 Settlement

Statement approved by the servicer and the receipt of a Short Sale Affidavit.

                     (c)     Prior to the short sale closing but after it had been approved by

the servicer, in or about October 2014, DAFNA,TARSHISH and ARONOV agreed to sell

the property to a purchaser("Subsequent Purchaser 3")located by ARONOV for

approximately $425,000. On or about November 10, 2013, Short Sale Co-Conspirator 2

emailed ARONOV,TARSHISH,DAFNA and Short Sale Co-Conspirator 3, and asked "Do

we have an update on this closing? What is the offer on the table?" In response, on the

same day. Short Sale Co-Conspirator 3 replied,"425. Is the seller available for

Wednesday?"

                     (d)     The short sale closed on or about November 14, 2014. After

the closing, the final HUD-1 Settlement Statement and Short Sale Affidavit, both dated

November 12, 2014, were transmitted to the servicer. The Short Sale Affidavit was signed

by the 1055 Herkimer Seller, KONSTANTINOVSKIY and ARONOV,and it contained

material misrepresentations, including that there were no "agreements, understandings, or

contracts relating to the current or subsequent sale ofthe property that have not been
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 21 of 34 PageID #: 21

                                                                                              21




disclosed to the Servicer," and that "all amounts to be paid to any person or entity ... in

connection with the short sale have been disclosed to and approved by the Servicer and will

be reflected on the HUD-1 Settlement Statement." ARONOV also signed the HUD-1

Settlement Statement. In reality, neither the actual purchase price paid by Subsequent

Purchaser 3 nor the past and future payments to the Short Sale Co-Conspirators, including

ARONOV,KONSTANTINOVSKIY,TARSHISH and DAFNA,had been disclosed to the

servicer.


                     (e)     Fannie Mae calculated its loss on the mortgage loan for 1055

Herkimer Street to be approximately $237,748.

       E.     177 Lewis Avenue, Brooklvn. New York


              31.     The defendants ISKYO ARONOV,TOMER DAFNA and AVRAHAM

TARSHISH,together with others, coordinated a short sale transaction to purchase a

residence located at 177 Lewis Avenue, Brooklyn, New York("177 Lewis Avenue"),for a

price of$275,000 on or about April 30, 2015, as follows:

                     (a)     In or about July 2014, Short Sale Co-Conspirator 2 initiated

contact with the borrower who had defaulted on his mortgage loan for 177 Lewis Avenue

(the "177 Lewis Avenue Seller"), and persuaded him to sell his property in a short sale to

DAFNA and TARSHISH at Exclusive Homes in exchange for money.

                     (b)     In or about July 2014,the 177 Lewis Avenue Seller signed a

contract to sell 177 Lewis Avenue to 177 Lewis LLC,an entity controlled by DAFNA. In
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 22 of 34 PageID #: 22

                                                                                                 22




addition, the 177 Lewis Avenue Seller transferred his deed for 177 Lewis Avenue to Eliya

Properties LLC,an entity controlled by TARSHISH,in exchange for approximately $25,000.

                      (c)      On or about April 6, 2015,the servicer approved a short sale of

177 Lewis Avenue to 177 Lewis LLC for $275,000, contingent on receiving the required

minimum payoff of$238,483.88, a final signed HUD-1 Settlement Statement and a Short

Sale Affidavit signed by all the parties.

                      (d)      Prior to the short sale closing but after it had been approved,

DAFNA and TARSHISH offered the property for sale and agreed to sell it to another

individual ("Subsequent Purchaser 4")for over $700,000.

                      (e)      After the short sale closed on or about April 30, 2015, on or

about May 1, 2015, HERSKOWITZ wired $239,483.88 to the servicer in connection with

this short sale transaction.


                      (f)      On or about May 18, 2015, Short Sale Co-Conspirator 2 sent

DAFNA and TARSHISH an email titled "177 Lewis Ave. Breakdown," which listed the

"purchase price" as $775,000 and deducted both the "bank/closing costs/broker fees" and

various expenses that had not been reflected on the HUD-1 Settlement Statement, for a total

"profit" from the transaction of$338,800. The email indicated that, ofthe total "profit,"

$271,040 was to be split between ARONOV and DAFNA,and $28,800 was due to Short
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 23 of 34 PageID #: 23

                                                                                            23




Sale Co-Conspirator 2, with the remaining $38,800 to be shared between two others who had

assisted in the sale.


       F.      2403 Dean Street, Brooklyn. New York


               32.      The defendants ISKYO ARONOV,TOMER DAFNA,AVRAHAM

TARSHISH and MICHAEL HERSKOWITZ,together with others, coordinated a short sale

transaction to purchase a residence located at 2403 Dean Street, Brooklyn, New York("2403

Dean Street"), for a price of$265,000 on or August 24, 2016, as follows:

                        (a)   In or about 2013, Short Sale Co-Conspirator 2 initiated contact

with a representative of a borrower who had defaulted on his mortgage loan for 2403 Dean

Street(the "2403 Dean Street Seller"), and persuaded the 2403 Dean Street Seller to sell his

property in a short sale coordinated by ARONOV at MIP and KONSTANTINOVSKIY at

NHA. In or about 2014,the 2403 Dean Street Seller also began to work with

representatives of Exclusive Homes. ARONOV arranged to have a fraudulent UCC-1

Financing Statement filed on the property to secure his interest in this transaction.

                        (b)   On or about August 15, 2016, the servicer approved a short sale

transaction from the 2403 Dean Street Seller to 2403 Dean Holding LLC,an entity created

by Short Sale Co-Conspirator 2, at a purchase price of$265,000. This approval was
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 24 of 34 PageID #: 24

                                                                                              24




contingent on receiving a final signed HUD-1 Settlement Statement and a Short Sale

Affidavit signed by all the parties.

                      (c)     Prior to the short sale closing but after it had been approved by

the servicer, Short Sale Co-Conspirator 2 offered the property for sale and received multiple

offers at or above $525,000, including an offer from ARONOV that was accepted.

                      (d)     The short sale closed on or about August 24, 2016.

Subsequently, the final signed HUD-1 Settlement Statement and a required Short Sale

Affidavit, both dated August 24, 2016, were transmitted to the servicer. The Short Sale

Affidavit was signed by the 2403 Dean Street Seller and Short Sale Co-Conspirator 2, and it

contained material misrepresentations, including there were "no agreements, understandings,

contracts or offers relating to the current sale or subsequent sale ofthe Property that have not

been disclosed to the Servicer;" "[njeither the Seller(s) nor the Buyer(s) will receive any

funds or commissions from the sale ofthe Property, except [any relocation assistance]

reflected on the HUD-1 Settlement Statement;" and "[a]ll amounts to be paid to any person

or entity ... in connection with the short sale have been disclosed and approved by the

Servicer and will be reflected on the HUD-1 Settlement Statement." In reality, neither the

actual purchase price paid by ARONOV nor the past and future payments to the 2403 Dean

Street Seller and the Short Sale Co-Conspirators had been disclosed to the servicer.

                      (e)     Pursuant to the arrangement between ARONOV,TARSHISH,

DAFNA and Short Sale Co-Conspirator 2 that was reached prior to the short sale closing,

ARONOV acquired 2403 Dean Holding LLC on or about August 24, 2016, paying both the
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 25 of 34 PageID #: 25
                                                                                             25




amount required by the servicer to close the short sale and a portion ofthe difference

between that amount and $525,000 to Short Sale Co-Conspirator 2, DAFNA and

TARSHISH.


                      (f)     On or about August 24, 2016, HERSKOWITZ,on behalf of

ARONOV,wired approximately $238,798 to a bank account designated by the servicer and

approximately $153,095 to Short Sale Co-Conspirator 2's bank account, both in connection

with the short sale transaction.


                     (g)      On or about August 26, 2016, Short Sale Co-Conspirator 2

emailed ARONOV and referenced the "breakdown we discussed." The email indicated that


the price for 2403 Dean Street was $540,000. It further indicated that, in connection with

the short sale. Short Sale Co-Conspirator 2 should have been wired $155,177.61, including

$20,862.93 for TARSHISH and DAFNA,but that she only received $153,095.22. In the

email. Short Sale Co-Conspirator 2 asked ARONOV to pay her the additional $2,082.39.

                     (h)     Subsequently, in or about January 2017, ARONOV sold 2403

Dean Street for approximately $840,000.

       G.    65 Glen Street Brooklyn. New York


              33.     The defendants ISKYO ARONOV,TOMER DAFNA and AVRAHAM

TARSHISH,together with others, coordinated a short sale transaction to purchase a
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 26 of 34 PageID #: 26
                                                                                            26




residence located at 65 Glen Street, Brooklyn, New York("65 Glen Street"), for a price of

$200,000 on or about March 15, 2018, as follows:

                     (a)    In or about 2017, Short Sale Co-Conspirator 2 initiated contact

with the borrower who had defaulted on her mortgage loan for 65 Glen Street(the "65 Glen

Street Seller"), and persuaded her to sell her property in a short sale coordinated by DAFNA

and TARSHISH at Exclusive Homes. Freddie Mac held the mortgage loan for 65 Glen

Street.


                     (b)    Prior to the short sale closing but after it had been approved by

the servicer, DAFNA and TARSHISH agreed to sell the property to a purchaser

("Subsequent Purchaser 5")for a price above the short sale price. The short sale approval

was contingent on a number of conditions, including the receipt of a final HUD-1 Settlement

Statement approved by the servicer and the receipt of a Short Sale Affidavit.

                     (c)    On or about March 9, 2018,DAFNA's assistant emailed Short

Sale Co-Conspirator 2, copying TARSHISH and DAFNA,and provided the name and

attorney information for Subsequent Purchaser 5. On or about March 15, 2018, Short Sale

Co-Conspirator 2 emailed a number of individuals, including TARSHISH,DAFNA and

counsel for Subsequent Purchaser 5, and provided "an itemized list of expenses NOT ON

THE HUD that are needed for the closing today," which totaled approximately $180,000.

                     (d)    The short sale closed on or about March 15,2018. After the

closing, the final HUD-1 Settlement Statement and a Short Sale Affidavit, both dated March

15, 2018, were transmitted to the servicer. The Short Sale Affidavit was signed by the 65
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 27 of 34 PageID #: 27

                                                                                                27




Glen Street Seller, Subsequent Purchaser 5 and an agent, and it contained material

misrepresentations, including that "[n]either the Seller(s) nor the Buyer(s) will receive any

funds or commissions from the sale ofthe Property, except [any relocation assistance]

reflected on the Closing Disclosure;" there were no "agreements, understandings, or

contracts relating to the current or subsequent sale ofthe property that have not been

disclosed to the Servicer," and that "all amounts to be paid to any person or entity ... in

connection with the short sale have been disclosed to and approved by the Servicer and will

be reflected on the Closing Disclosure." In reality, neither the actual purchase price paid by

Subsequent Purchaser 5 nor the past and future payments to the 65 Glen Street Seller and the

Short Sale Co-Conspirators, had been disclosed to the servicer.

                     (e)     On or about March 15, 2018, Subsequent Purchaser 5 also

signed a mortgage loan agreement, secured by 65 Glen Street, for $525,000. Counsel for the

mortgage lender to Subsequent Purchaser 5 provided Short Sale Co-Conspirator 2 with a

check for $55,000 dated March 15,2018, which included the notation "65 Glen."

                     (f)     Freddie Mac calculated its loss on the mortgage loan for 65

Glen Street as approximately $665,593.

              34.    In total, the Short Sale Co-Conspirators made millions of dollars in

profits by selling properties for far more money than the short sale prices they had paid for

the properties.

              35.    HUD paid millions of dollars in insurance claims to lenders who were

victimized by the Short Sale Scheme, and Freddie Mac and Fannie Mae also lost millions of
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 28 of 34 PageID #: 28

                                                                                             28




dollars as a result ofthe Short Sale Scheme in connection with mortgage loans that they

owned or guaranteed.

                                        COUNT ONE
          (Conspiracy to Commit Wire Fraud and Bank Fraud - The MIP Scheme)

              36.     The allegations contained in paragraphs one through 35 are realleged

and incorporated as iffully set forth in this paragraph.

              37.     In or about and between March 2013 and December 2014, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere,

the defendants ISKYO ARONOV,also known as "Isaac Aronov," MICHAEL

KONSTANTINOVSKIY,also known as "Michael Kay," TOMER DAFNA,AVRAHAM

TARSHISH, also known as "Avi Tarshish," and MICHAEL HERSKOWITZ,together with

others, did knowingly and intentionally conspire(a)to devise a scheme and artifice to

defraud one or more ofthe Short Sale Victims, which included financial institutions, and to

obtain money and property from them by means of one or more materially false and

fraudulent pretenses, representations and promises, and for the purpose of executing such

scheme and artifice, to transmit and cause to be transmitted by means of wire communication

in interstate and foreign commerce writings, signs, signals, pictures and sounds, contrary to

Title 18, United States Code, Section 1343; and (b)to execute a scheme and artifice to

defraud one or more financial institutions, and to obtain moneys,funds, credits and other

property owned by, and under the custody and control of, such financial institutions, by

means of one or more materially false and fraudulent pretenses, representations and
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 29 of 34 PageID #: 29
                                                                                                29




promises, in connection with the MIP Scheme, contrary to Title 18, United States Code,

Section 1344.


              (Title 18, United States Code, Sections 1349 and 3551 et seq.l

                                         COUNT TWO
      (Conspiracy to Commit Wire and Bank Fraud - The Exclusive Homes Scheme)

                38.   The allegations contained in paragraphs one through 35 are realleged

and incorporated as if fully set forth in this paragraph.

                39.   In or about and between January 2014 and November 2018, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ISKYO ARONOV,also known as "Isaac Aronov," MICHAEL

KONSTANTINOVSKIY,also known as "Michael Kay," TOMER DAFNA,AVRAHAM

TARSHISH,also known as "Avi Tarshish," and MICHAEL HERSKOWITZ,together with

others, did knowingly and intentionally conspire(a)to devise a scheme and artifice to

defraud one or more ofthe Short Sale Victims, which included financial institutions, and to

obtain money and property from them by means of one or more materially false and

fraudulent pretenses, representations and promises, and for the purpose of executing such

scheme and artifice, to transmit and cause to be transmitted by means of wire communication

in interstate and foreign commerce writings, signs, signals, pictures and sounds, contrary to

Title 18, United States Code, Section 1343; and (b)to execute a scheme and artifice to

defraud one or more financial institutions, and to obtain moneys,funds, credits and other

property owned by, and under the custody and control of, such financial institutions, by

means of one or more materially false and fraudulent pretenses, representations and
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 30 of 34 PageID #: 30

                                                                                             30




promises, in connection with the Exclusive Homes Scheme, contrary to Title 18, United

States Code, Section 1344.

               (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                           COUNTS THREE THROUGH SEVEN
                                         (Wire Fraud)

              40.     The allegations contained in paragraphs one through 35 are realleged

and incorporated as iffully set forth in this paragraph.

              41.     In or about and between March 2013 and November 2018, both dates

being approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants ISKYO ARONOV,also known as "Isaac Aronov," MICHAEL

KONSTANTINOVSKIY,also known as "Michael Kay," TOMER DAFNA,AVRAHAM

TARSHISH, also known as "Avi Tarshish," and MICHAEL HERSKOWITZ,together with

others, did knowingly and intentionally devise a scheme and artifice to defraud one or more

of the Short Sale Victims, which included financial institutions, in connection with the Short

Sale Scheme, including the MIP Scheme and the Exclusive Homes Scheme,to obtain money

and property from them by means of materially false and fraudulent pretenses,

representations and promises.

              42.     On or about the dates set forth below, for the purpose of executing such

scheme and artifice, the defendants ISKYO ARONOV,MICHAEL

KONSTANTINOVSKIY,TOMER DAFNA,AVRAHAM TARSHISH and MICHAEL

HERSKOWITZ,together with others, did transmit and cause to be transmitted, by means of
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 31 of 34 PageID #: 31

                                                                                             31




wire communication in interstate and foreign commerce, writings, signs, signals, pictures and

sounds, as set forth below:

 COUNT      DEFENDANTS                 APPROX.       SCHEMEfSI       DESCRIPTION
                                       WIRE
                                       DATE
 THREE      ARONOV and                 December      MIP Scheme      Interstate bank wire
            KONSTANTINOVSKY            27, 2013                      transfer of
                                                                     $202,588.00 related
                                                                     to the short sale of
                                                                     175 Vemon Avenue,
                                                                     Brooklyn, New York
FOUR        ARONOV,DAFNA,              July 22,      MI? Scheme      Interstate bank wire
            TARSHISH and               2014          and             transfer of
            HERSKOWITZ                               Exclusive       $252,755.00 related
                                                     Homes           to the short sale of
                                                     Scheme          1219 Jefferson
                                                                     Avenue, Brooklyn,
                                                                     New York
FIVE        ARONOV,          November                MIP Scheme      Interstate bank wire
            KONSTANTINOVSKY, 13,2014                 and             transfer of
            DAFNA and                                Exclusive       $374,030.00 related
            TARSHISH                                 Homes           to the short sale of
                                                     Scheme          1055 Herkimer Street,
                                                                     Brooklyn, New York
SIX         ARONOV,DAFNA,              May 4,        Exclusive       Interstate bank wire
            TARSHISH and               2015          Homes           transfer of
            HERSKOWITZ                               Scheme          $239,483.88 related
                                                                     to short sale of 177
                                                                     Lewis Avenue,
                                                                     Brooklyn, New York
SEVEN       ARONOV,DAFNA,              August 25,    MIP Scheme      Interstate bank wire
            TARSHISH and               2016          and             transfer of
            HERSKOWITZ                               Exclusive       $238,798.00 related
                                                     Homes           to short sale of 2403
                                                     Scheme          Dean Street,
                                                                     Brooklyn, New York

             (Title 18, United States Code, Sections 1343,2 and 3551 ^ seq.')
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 32 of 34 PageID #: 32
                                                                                               32




                         CRIMINAL FORFEITURE ALLEGATION


              43.     The United States hereby gives notice to the defendants that, upon their

conviction of any ofthe offenses charged herein, the government will seek forfeiture in

accordance with:(a)Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461(c), which require any person convicted of such offenses to forfeit

any property, real or personal, constituting, or derived from, proceeds obtained directly or

indirectly as a result ofsuch offenses; and(b)Title 18, United States Code, Section

982(a)(2), which requires any person convicted ofsuch offenses to forfeit any property

constituting, or derived from,proceeds obtained directly or indirectly as a result ofsuch

offenses.


              44.     If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:


                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction ofthe court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any
 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 33 of 34 PageID #: 33

                                                                                           33




other property ofthe defendants up to the value ofthe forfeitable property described in this

forfeiture allegation.

              (Title 18, United States Code, Sections 981(a)(1)(C), 982(a)(2) and 982(b)(1);

Title 21, United States Code, Section 853(p); Title 28, United States Code, Section 2461(c))

                                                                A TRUE BILL




                                                               FOREPERSON




RICHARD P. DONOGHUE
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK




     BY'
     ACTING DNITED STATES ATTORNEY
     PURSUANT TO 28 C.F.R. 0.136
                 Case 1:19-cr-00408-AMD Document 1 Filed 09/06/19 Page 34 of 34 PageID #: 34

F.#:2017R01691
FORM DBD-34             No.
JUN. 85
                                           UNITED STATES DISTRICT COURT


                                              EASTERN District o/NEW YORK

                                                    CRIMINAL DIVISION


                                            THE UNITED STATES OF AMERICA


                                                              V5.



                         ISKYO ARONOV,MICHAEL KONSTANTINOVSKIY,TOMER DAFNA,
                               AYRAHAM TARSHISH AND MICHAEL HERSKOWITZ,

                                                                                            Defendants.
                                                       INDICTMENT


                                     (T. 18, U.S.C. §§ 981(a)(1)(C), 982(a)(2), 982(b)(1), 1349 and
                                     3551 et^.; T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))




                              —                                                             Foreperson


                        Filed in open court this                              day,

                        of                         A.D.20

                                                                                                  Clerk



                        Bail, $

                                  Shannon C. Jones, Assistant U.S. Attorn^(718)254-6379
